
	
		II
		110th CONGRESS
		1st Session
		S. 2306
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2007
			Mr. Dorgan (for himself,
			 Mr. Lugar, Ms.
			 Cantwell, Mr. Craig,
			 Mr. Johnson, Mrs. McCaskill, and Ms.
			 Klobuchar) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To encourage and facilitate the use of renewable fuel in
		  the United States. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Renewable Fuels Strategy Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. State authority.
					Sec. 5. Sense of Congress.
					TITLE I—Minimum flexible fuel vehicle assurance
					Sec. 101. Ensuring availability of flexible fuel
				automobiles.
					TITLE II—Minimum renewable fuels infrastructure
				assurance
					Sec. 201. Renewable fuel infrastructure.
					Sec. 202. Standards for biofuels dispensers.
					Sec. 203. Right to retail renewable fuels.
					Sec. 204. Infrastructure corridors program for renewable
				fuels.
					Sec. 205. Renewable fuels infrastructure
				development.
					Sec. 206. Biofuels and advanced biofuels
				infrastructure.
					Sec. 207. Increasing consumer awareness of flexible fuel
				automobiles.
					TITLE III—Government leadership on renewable fuels
					Sec. 301. Federal agency renewable fuel purchasing
				requirement.
					Sec. 302. Use of the existing flexible fuel vehicle fleet of
				the Federal Government.
					Sec. 303. Federal fleet fueling centers.
					Sec. 304. Citizen access to Federal alternative refueling
				stations.
					Sec. 305. Capitol complex renewable fuel refueling
				station.
				
			2.FindingsCongress finds that—
			(1)the United States
			 has a quantity of renewable energy resources that is sufficient to supply a
			 significant portion of the energy needs of the United States;
			(2)the agricultural,
			 forest, and working land of the United States can help ensure a sustainable
			 domestic energy system;
			(3)accelerated
			 development and use of renewable energy technologies provide numerous benefits
			 to the United States, including—
				(A)improved national
			 security;
				(B)improved balance
			 of payments;
				(C)healthier rural
			 economies;
				(D)improved
			 environmental quality; and
				(E)abundant,
			 reliable, and affordable energy for all citizens of the United States;
				(4)the production of
			 transportation fuels from renewable energy would help the United States—
				(A)meet rapidly
			 growing domestic and global energy demands;
				(B)reduce the
			 dependence of the United States on energy imported from volatile regions of the
			 world that are politically unstable;
				(C)stabilize the
			 cost and availability of energy; and
				(D)safeguard the
			 economy and security of the United States;
				(5)increased energy
			 production from domestic renewable resources would—
				(A)attract
			 substantial new investments in energy infrastructure;
				(B)create economic
			 growth;
				(C)develop new jobs
			 for the citizens of the United States; and
				(D)increase the
			 income for farm, ranch, and forestry jobs in the rural regions of the United
			 States;
				(6)increased use of
			 renewable energy is practical and can be cost-effective with the implementation
			 of supportive policies and proper incentives to stimulate markets and
			 infrastructure; and
			(7)public policies
			 aimed at enhancing renewable energy production and accelerating technological
			 improvements would further reduce energy costs over time and increase market
			 demand.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Renewable
			 fuel
				(A)In
			 generalThe term renewable fuel means motor vehicle
			 fuel or home heating fuel that is—
					(i)produced from
			 renewable biomass; and
					(ii)used to replace
			 or reduce the quantity of fossil fuel present in a fuel or fuel mixture used to
			 operate a motor vehicle or furnace.
					(B)InclusionThe
			 term renewable fuel includes—
					(i)conventional
			 biofuel; and
					(ii)advanced
			 biofuel.
					(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			4.State
			 authorityNothing in this Act
			 preempts or limits the ability of any State to require higher levels of
			 renewable fuel production, distribution, or use.
		5.Sense of
			 CongressIt is the sense of
			 Congress that it is the goal of the United States that, not later than January
			 1, 2025, the agricultural, forest, and working land of the United States
			 should—
			(1)provide from
			 renewable resources not less than 25 percent of the total energy consumed in
			 the United States; and
			(2)continue to
			 produce safe, abundant, and affordable food, feed, and fiber.
			IMinimum flexible
			 fuel vehicle assurance
			101.Ensuring
			 availability of flexible fuel automobiles
				(a)Amendment
					(1)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by inserting after section 32902 the following:
						
							32902A.Requirement
				to manufacture flexible fuel automobiles
								(a)In
				generalFor each model year, each manufacturer of new automobiles
				described in subsection (b) shall ensure that the percentage of such
				automobiles manufactured in a particular model year that are flexible fuel
				vehicles shall be not less than the percentage set forth for that model year in
				the following table:
									
										
											
												The applicable
												
												percentage
												
												If the model year is:shall be:
												
											
											
												201250
												
												201580.
												
											
										
									
								(b)Automobiles to
				which Section appliesAn automobile is described in this
				subsection if the automobile—
									(1)is capable of
				operating on gasoline or diesel fuel;
									(2)is distributed in
				interstate commerce for sale in the United States; and
									(3)does not contain
				certain engines that the Secretary of Transportation, in consultation with the
				Administrator of the Environmental Protection Agency and the Secretary of
				Energy, may temporarily exclude from the definition because it is
				technologically infeasible for the engines to have flexible fuel capability at
				any time during a period that the Secretaries and the Administrator are engaged
				in an active research program with the vehicle manufacturers to develop that
				capability for the
				engines.
									.
					(b)Definition of
			 flexible fuel automobileSection 32901(a) of title 49, United
			 States Code, is amended—
					(1)by redesignating
			 paragraphs (9) through (16) as paragraphs (10) through (17), respectively;
			 and
					(2)by inserting
			 after paragraph (8) the following:
						
							(9)flexible
				fuel automobile means an automobile described in paragraph
				(8)(A).
							.
					(c)Clerical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 32902 the following:
					
						
							Sec. 32902A. Requirement to manufacture
				flexible fuel
				automobiles.
						
						.
				(d)Rulemaking
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Transportation shall promulgate regulations to carry out
			 the amendments made by subsections (a) and (b).
					(2)Waivers
						(A)Hardship
			 waiverThe regulations promulgated pursuant to paragraph (1)
			 shall include a process by which a manufacturer may be exempted from the
			 requirement under section 32902A(a) of title 49, United States Code (as added
			 by subsection (a)) upon demonstrating that the requirement would create a
			 substantial economic hardship for the manufacturer or vehicle
			 purchasers.
						(B)Petitions for
			 waiversThe Secretary of Transportation shall approve or
			 disapprove a manufacturer petition for a waiver of the requirements of section
			 32902A of title 49, United States Code (as added by subsection (a)) not later
			 than 90 days after the date on which the petition is submitted.
						(C)Termination of
			 waiversA waiver granted under this paragraph shall terminate
			 after each vehicle model year, but may be renewed by the Secretary of
			 Transportation, in consultation with the affected manufacturers.
						IIMinimum
			 renewable fuels infrastructure assurance
			201.Renewable fuel
			 infrastructure
				(a)Installation of
			 renewable fuel pumps by covered owners at stations
					(1)DefinitionsIn
			 this subsection:
						(A)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(B)Blender
			 pumpThe term blender pump means any fuel pump that
			 dispenses various blends of gasoline and ethanol fuel in which at least 80
			 percent of the volume of fuel consists of ethanol.
						(C)Covered
			 ownerThe term covered owner means an owner that the
			 Administrator determines meets criteria established by the Administrator, in
			 consultation with the Secretary of Transportation and Secretary of Energy,
			 taking into account—
							(i)the
			 number of retail refueling outlets owned by a single owner;
							(ii)the volume of
			 fuel sold at a retail refueling outlet owned by a single owner;
							(iii)the geographic
			 distribution of renewable fuels infrastructure and established renewable fuels
			 corridors;
							(iv)the ownership of
			 a retail refueling outlet by a major integrated oil company; and
							(v)proximity to an
			 adequate domestic supply of renewable fuel and the availability of other
			 renewable fuels refueling infrastructure.
							(D)Major
			 integrated oil companyThe term major integrated oil
			 company means any person that, individually or together with any other
			 person with respect to which the person has an affiliate relationship or
			 significant ownership interest, has not less than 2,000 retail station outlets,
			 according to the latest publication of the Petroleum News Annual
			 Factbook.
						(2)AssessmentNot
			 later than 3 years after the date of enactment of this Act, the Administrator
			 shall make an assessment of the progress made toward the creation of adequate
			 infrastructure for the production and distribution of renewable fuel.
					(3)RegulationsThe
			 Administrator shall promulgate regulations to ensure, to the maximum extent
			 practicable, that each covered owner installs or otherwise makes available 1 or
			 more pumps or blender pumps that dispense renewable fuel (including any other
			 equipment necessary, such as tanks, to ensure that the pumps function
			 properly).
					(4)Financial
			 responsibilityIn promulgating regulations under paragraph (3),
			 the Administrator shall ensure that each covered owner described in that
			 paragraph assumes full financial responsibility for the costs of installing or
			 otherwise making available the pumps described in that paragraph and any other
			 equipment necessary (including tanks) to ensure that the pumps function
			 properly.
					(5)Production
			 credits for exceeding renewable fuel pumps installation requirement
						(A)Earning and
			 period for applying creditsIf the percentage of the retail
			 station outlets of a covered owner at which the covered owner installs
			 renewable fuel pumps in a particular calendar year exceeds the percentage
			 required under paragraph (4), the covered owner shall earn credits under this
			 paragraph, which may be applied to any of the 3 consecutive calendar years
			 immediately after the calendar year for which the credits are earned.
						(B)Trading
			 creditsA covered owner that has earned credits under
			 subparagraph (A) may sell credits to another covered owner to enable the
			 purchaser to meet the requirement under paragraph (4).
						(C)Waivers
							(i)Hardship
			 waiverThe regulations promulgated pursuant to paragraph (3)
			 shall include a process by which a covered owner may be exempted from any
			 renewable fuel pump installation requirement upon demonstrating that such a
			 requirement would create a substantial economic hardship for the covered
			 owner.
							(ii)Petitions for
			 waiversThe Administrator shall approve or disapprove a covered
			 owner petition for a waiver of the requirements of this section not later than
			 90 days after the date on which the petition submitted.
							(iii)Termination
			 of waiversA waiver granted under this subparagraph shall
			 terminate after each calendar year, but may be renewed by the Administrator, in
			 consultation with the affected covered owner.
							202.Standards for
			 biofuels dispensersIn the
			 absence of appropriate private sector standards adopted before the date of
			 enactment of this Act, and in accordance with the amendments made by the
			 National Technology Transfer and Advancement Act of 1995 (15 U.S.C. 3701 note;
			 Public Law 104–113), the Director of the National Institute of Standards and
			 Technology, in consultation with the Secretary, shall develop standards for
			 biofuel dispenser systems in order to promote broader biofuels adoption and
			 use.
			203.Right to
			 retail renewable fuels
				(a)Prohibition on
			 restriction of installation of alternative fuel pumps
					(1)In
			 generalTitle I of the Petroleum Marketing Practices Act (15
			 U.S.C. 2801 et seq.) is amended by adding at the end the following:
						
							107.Prohibition on
				restriction of installation of alternative fuel pumps
								(a)Definition of
				franchise-related documentIn this section, the term
				franchise-related document means—
									(1)a franchise under
				this Act; and
									(2)any other
				contract or directive of a franchisor relating to terms or conditions of the
				sale of fuel by a franchisee.
									(b)Prohibitions
									(1)In
				generalNotwithstanding any provision of a franchise-related
				document in effect on the date of enactment of this section, no franchisee or
				affiliate of a franchisee shall be restricted from—
										(A)installing on the
				marketing premises of the franchisee an alternative fuel pump;
										(B)converting an
				existing tank and pump on the marketing premises of the franchisee for
				alternative fuel use;
										(C)advertising
				(including through the use of signage or logos) the sale of any alternative
				fuel; or
										(D)selling
				alternative fuel in any specified area on the marketing premises of the
				franchisee (including any area in which a name or logo of a franchisor or any
				other entity appears).
										(2)EnforcementAny
				restriction described in paragraph (1) that is contained in a franchise-related
				document and in effect on the date of enactment of this section—
										(A)shall be
				considered to be null and void as of that date; and
										(B)shall not be
				enforced under section 105.
										(c)Exception to
				3-grade requirementNo franchise-related document that requires
				that 3 grades of gasoline be sold by the applicable franchisee shall prevent
				the franchisee from selling an alternative fuel in lieu of 1 grade of
				gasoline.
								.
					(2)Conforming
			 amendments
						(A)In
			 generalSection 101(13) of the Petroleum Marketing Practices Act
			 (15 U.S.C. 2801(13)) is amended by adjusting the indentation of subparagraph
			 (C) appropriately.
						(B)Table of
			 contentsThe table of contents of the Petroleum Marketing
			 Practices Act (15 U.S.C. 2801 note) is amended—
							(i)by
			 inserting after the item relating to section 106 the following:
								
									
										Sec. 107. Prohibition on
				restriction of installation of alternative fuel
				pumps.
									
									;
								and(ii)by
			 striking the item relating to section 202 and inserting the following:
								
									
										Sec. 202. Automotive fuel
				rating testing and disclosure
				requirements.
									
									.
							(b)Application of
			 Gasohol Competition Act of 1980Section 26 of the Clayton Act (15
			 U.S.C. 26a) is amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting
			 after subsection (b) the following:
						
							(c)Restriction
				prohibitedFor purposes of subsection (a), restricting the right
				of a franchisee to install on the premises of that franchisee qualified
				alternative fuel vehicle refueling property (as defined in section 30C(c) of
				the Internal Revenue Code of 1986) shall be considered an unlawful
				restriction.
							.
					204.Infrastructure
			 corridors program for renewable fuels
				(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Transportation and the Administrator, shall establish a competitive grant pilot
			 program (referred to in this section as the pilot program), to
			 be administered through the Vehicle Technology Deployment Program of the
			 Department of Energy, to provide not more than 10 geographically-dispersed
			 project grants to State governments, tribal governments, local governments,
			 metropolitan transportation authorities, or partnerships of those entities to
			 carry out 1 or more projects for the purposes described in subsection
			 (b).
				(b)Grant
			 purposesA grant under this section shall be used for the
			 establishment of refueling infrastructure corridors, as designated by the
			 Secretary, for gasoline blends that contain not less than 11 percent, and not
			 more than 85 percent, renewable fuel, or diesel fuel that contains at least 10
			 percent renewable fuel, including—
					(1)installation of
			 infrastructure and equipment necessary to ensure adequate distribution of
			 renewable fuels within the corridor;
					(2)installation of
			 infrastructure and equipment necessary to directly support vehicles powered by
			 renewable fuels; and
					(3)operation and
			 maintenance of infrastructure and equipment installed as part of a project
			 funded by the grant.
					(c)Applications
					(1)Requirements
						(A)In
			 generalSubject to subparagraph (B), not later than 90 days after
			 the date of enactment of this Act, the Secretary shall issue requirements for
			 use in applying for grants under the pilot program.
						(B)Minimum
			 requirementsAt a minimum, the Secretary shall require that an
			 application for a grant under this section—
							(i)be
			 submitted by—
								(I)the head of a
			 State, tribal, or local government or a metropolitan transportation authority,
			 or any combination of those entities; and
								(II)a registered
			 participant in the Vehicle Technology Deployment Program of the Department of
			 Energy; and
								(ii)include—
								(I)a description of
			 the project proposed in the application, including the ways in which the
			 project meets the requirements of this section;
								(II)an estimate of
			 the degree of use of the project, including the estimated size of fleet of
			 vehicles operated with renewable fuel available within the geographical region
			 of the corridor, measured as a total quantity and a percentage;
								(III)an estimate of
			 the potential petroleum displaced as a result of the project (measured as a
			 total quantity and a percentage), and a plan to collect and disseminate
			 petroleum displacement and other relevant data relating to the project to be
			 funded under the grant, over the expected life of the project;
								(IV)a description of
			 the means by which the project will be sustainable without Federal assistance
			 after the completion of the term of the grant;
								(V)a complete
			 description of the costs of the project, including acquisition, construction,
			 operation, and maintenance costs over the expected life of the project;
			 and
								(VI)a description of
			 which costs of the project will be supported by Federal assistance under this
			 subsection.
								(2)PartnersAn
			 applicant under paragraph (1) may carry out a project under the pilot program
			 in partnership with public and private entities.
					(d)Selection
			 criteriaIn evaluating applications under the pilot program, the
			 Secretary shall—
					(1)consider the
			 experience of each applicant with previous, similar projects; and
					(2)give priority
			 consideration to applications that—
						(A)are most likely
			 to maximize displacement of petroleum consumption, measured as a total quantity
			 and a percentage;
						(B)are best able to
			 incorporate existing infrastructure while maximizing, to the extent
			 practicable, the use of advanced biofuels;
						(C)demonstrate the
			 greatest commitment on the part of the applicant to ensure funding for the
			 proposed project and the greatest likelihood that the project will be
			 maintained or expanded after Federal assistance under this section is
			 completed;
						(D)represent a
			 partnership of public and private entities; and
						(E)exceed the
			 minimum requirements under subsection (c)(1)(B).
						(e)Pilot project
			 requirements
					(1)Maximum
			 amountThe Secretary shall provide not more than $20,000,000 in
			 Federal assistance under the pilot program to any applicant.
					(2)Cost
			 sharingThe non-Federal share of the cost of any activity
			 relating to renewable fuel infrastructure development carried out using funds
			 from a grant under this section shall be not less than 20 percent.
					(3)Maximum period
			 of grantsThe Secretary shall not provide funds to any applicant
			 under the pilot program for more than 2 years.
					(4)Deployment and
			 distributionThe Secretary shall seek, to the maximum extent
			 practicable, to ensure a broad geographical distribution of project sites
			 funded by grants under this section.
					(5)Transfer of
			 information and knowledgeThe Secretary shall establish
			 mechanisms to ensure that the information and knowledge gained by participants
			 in the pilot program are transferred among the pilot program participants and
			 to other interested parties, including other applicants that submitted
			 applications.
					(f)Schedule
					(1)Initial
			 grants
						(A)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register, Commerce
			 Business Daily, and such other publications as the Secretary considers to be
			 appropriate, a notice and request for applications to carry out projects under
			 the pilot program.
						(B)DeadlineAn
			 application described in subparagraph (A) shall be submitted to the Secretary
			 by not later than 180 days after the date of publication of the notice under
			 that subparagraph.
						(C)Initial
			 selectionNot later than 90 days after the date by which
			 applications for grants are due under subparagraph (B), the Secretary shall
			 select by competitive, peer-reviewed proposal up to 5 applications for projects
			 to be awarded a grant under the pilot program.
						(2)Additional
			 grants
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register, Commerce
			 Business Daily, and such other publications as the Secretary considers to be
			 appropriate, a notice and request for additional applications to carry out
			 projects under the pilot program that incorporate the information and knowledge
			 obtained through the implementation of the first round of projects authorized
			 under the pilot program.
						(B)DeadlineAn
			 application described in subparagraph (A) shall be submitted to the Secretary
			 by not later than 180 days after the date of publication of the notice under
			 that subparagraph.
						(C)Initial
			 selectionNot later than 90 days after the date by which
			 applications for grants are due under subparagraph (B), the Secretary shall
			 select by competitive, peer-reviewed proposal such additional applications for
			 projects to be awarded a grant under the pilot program as the Secretary
			 determines to be appropriate.
						(g)Reports to
			 congress
					(1)Initial
			 reportNot later than 60 days after the date on which grants are
			 awarded under this section, the Secretary shall submit to Congress a report
			 containing—
						(A)an identification
			 of the grant recipients and a description of the projects to be funded under
			 the pilot program;
						(B)an identification
			 of other applicants that submitted applications for the pilot program but to
			 which funding was not provided; and
						(C)a description of
			 the mechanisms used by the Secretary to ensure that the information and
			 knowledge gained by participants in the pilot program are transferred among the
			 pilot program participants and to other interested parties, including other
			 applicants that submitted applications.
						(2)EvaluationNot
			 later than 2 years after the date of enactment of this Act, and annually
			 thereafter until the termination of the pilot program, the Secretary shall
			 submit to Congress a report containing an evaluation of the effectiveness of
			 the pilot program, including an assessment of the petroleum displacement and
			 benefits to the environment derived from the projects included in the pilot
			 program.
					(h)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $200,000,000, to remain available until
			 expended.
				205.Renewable
			 fuels infrastructure development
				(a)Infrastructure
			 development grant program
					(1)In
			 generalThe Secretary shall establish program under which the
			 Secretary shall provide grants to retail and wholesale motor fuel dealers and
			 other entities for the installation, replacement, or conversion of motor fuel
			 storage and dispensing infrastructure that will be used exclusively to store
			 and dispense renewable fuel, including equipment used in the blending,
			 distribution, and transportation of those fuels.
					(2)Application
						(A)In
			 generalTo be eligible to receive a grant under this subsection,
			 an entity shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require.
						(B)Combined
			 applications
							(i)In
			 generalA local government entity or a nonprofit entity may
			 submit to the Secretary an application to receive a grant under this
			 subsection—
								(I)on behalf of a
			 group of retailers within a certain geographical area; or
								(II)to carry out a
			 regional or multistate deployment project.
								(ii)InclusionsAn
			 application under clause (i) shall include—
								(I)a description of
			 the proposed project of the local government entity or a nonprofit
			 entity;
								(II)a certification
			 of the ability of the local government entity or nonprofit entity to provide
			 the non-Federal share of the cost of the proposed project; and
								(III)a list
			 containing the name and location of each retailer that will receive the
			 funds.
								(b)Retail
			 technical and marketing assistance
					(1)In
			 generalThe Secretary shall offer to enter into contracts with
			 entities with demonstrated experience in assisting retail fueling stations in
			 installing refueling systems and marketing renewable fuels nationally, for the
			 provision of technical and marketing assistance to recipients of grants under
			 this section.
					(2)InclusionsAssistance
			 provided under paragraph (1) shall include—
						(A)technical advice
			 relating to compliance with applicable Federal and State environmental
			 requirements;
						(B)assistance in
			 identifying supply sources and securing long-term contracts; and
						(C)the provision of
			 public outreach, education, and labeling materials.
						(3)AllocationOf
			 amounts made available to carry out the grant program under subsection (a), the
			 Secretary shall reserve not less than 15 percent for the provision of technical
			 and marketing assistance under this subsection.
					(c)Selection
			 criteriaNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall establish criteria for evaluating applications
			 for grants under this section in a manner that will maximize the availability
			 and use of renewable fuels, including criteria that provide for priority
			 consideration for applications that, as determined by the Secretary—
					(1)are most likely
			 to maximize displacement of petroleum consumption, measured as a total quantity
			 and a percentage;
					(2)are best able to
			 incorporate existing infrastructure while maximizing, to the extent
			 practicable, the use of renewable fuels; and
					(3)demonstrate—
						(A)the greatest
			 commitment on the part of the applicant to ensure funding for the proposed
			 project; and
						(B)the greatest
			 likelihood that the project will be maintained or expanded after the assistance
			 provided under this section is expended.
						(d)LimitationThe
			 amount of assistance provided to an entity under this section shall not exceed,
			 as applicable—
					(1)an amount equal
			 to 20 percent of the estimated cost of the installation, replacement, or
			 conversion of motor fuel storage and dispensing infrastructure; or
					(2)$100,000 for a
			 combination of equipment at any retail outlet location.
					(e)RegulationsThe
			 Secretary shall promulgate such regulations as the Secretary determines to be
			 necessary to carry out this section, including regulations requiring entities
			 that receive assistance under this section—
					(1)to provide to the
			 public renewable fuel;
					(2)to establish a
			 marketing plan that informs consumers of the price and availability of the
			 renewable fuel;
					(3)to clearly label
			 renewable fuel dispensers and related equipment; and
					(4)to submit to the
			 Secretary periodic reports on the status of—
						(A)the renewable
			 fuel sales of the entity;
						(B)the type and
			 quantity of renewable fuel dispensed at each location of the entity; and
						(C)the average price
			 of the renewable fuel.
						(f)Notification
			 requirements
					(1)In
			 generalOn or before the date on which an renewable fuel station
			 for which assistance is provided under this section opens to offer renewable
			 fuel to the public, the owner or operator of the station shall submit to the
			 Secretary a notice of the opening.
					(2)Action by
			 SecretaryOn receipt of a notice under paragraph (1), the
			 Secretary shall include the name and location of the applicable renewable fuel
			 station on a list to be published and maintained on the website of the
			 Secretary.
					(g)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $25,000,000, to remain available until
			 expended.
				206.Biofuels and
			 advanced biofuels infrastructureSection 932 of the Energy Policy Act of 2005
			 (42 U.S.C. 16232) is amended by adding at the end the following:
				
					(f)Biofuels and
				advanced biofuels infrastructure
						(1)In
				generalThe Secretary, in consultation with the Secretary of
				Transportation and the Assistant Administrator for Research and Development of
				the Environmental Protection Agency, shall carry out a program of research,
				development, and demonstration relating to existing transportation fuel
				distribution infrastructure and new alternative distribution
				infrastructure.
						(2)Focus of
				programThe program shall focus on the physical and chemical
				properties of biofuels and efforts to prevent or mitigate against adverse
				impacts of those properties in the areas of—
							(A)corrosion of
				metal, plastic, rubber, cork, fiberglass, glues, or any other material used in
				pipes and storage tanks;
							(B)dissolving of
				storage tank sediments;
							(C)clogging of
				filters;
							(D)contamination
				from water or other adulterants or pollutants;
							(E)poor flow
				properties related to low temperatures;
							(F)oxidative and
				thermal instability in long-term storage and use;
							(G)microbial
				contamination;
							(H)problems
				associated with electrical conductivity; and
							(I)such other areas
				as the Secretary considers to be
				appropriate.
							.
			207.Increasing
			 consumer awareness of flexible fuel automobiles
				(a)In
			 generalThe Federal Trade Commission, in consultation with the
			 Secretary of Transportation, shall prescribe regulations that, beginning in
			 model year 2010, require the manufacturer of automobiles distributed in
			 interstate commerce for sale in the United States—
					(1)to prominently
			 display a permanent badge or emblem on the quarter panel or tailgate of each
			 such automobile that indicates that the vehicle is capable of operating on
			 alternative fuel;
					(2)to include
			 information in the owner’s manual of each automobile information that
			 describes—
						(A)the capability of
			 the automobile to operate using alternative fuel;
						(B)the environmental
			 and other benefits of using alternative fuel (including the renewable nature of
			 that fuel); and
						(3)to contain a fuel
			 tank cap that is clearly labeled to inform consumers that the automobile is
			 capable of operating on alternative fuel.
					(b)CollaborationThe
			 Secretary of Transportation shall collaborate with automobile retailers to
			 develop voluntary methods for providing prospective purchasers of automobiles
			 with information regarding the benefits of using alternative fuel in
			 automobiles, including—
					(1)how the use of
			 domestically produced biofuel reduces reliance on foreign sources of
			 oil;
					(2)the environmental
			 benefits of using alternative fuel; and
					(3)the locations
			 where biofuels are sold with respect to the locations of the prospective
			 purchasers.
					IIIGovernment
			 leadership on renewable fuels
			301.Federal agency
			 renewable fuel purchasing requirement
				(a)In
			 generalTitle III of the Energy Policy Act of 1992 is amended by
			 striking section 306 (42 U.S.C. 13215) and inserting the following:
					
						306.Federal agency
				renewable fuel purchasing requirement
							(a)Ethanol-blended
				gasolineThe head of each Federal agency shall ensure that, in
				areas in which ethanol-blended gasoline is reasonably available at a generally
				competitive price, the Federal agency purchases ethanol-blended gasoline
				containing at least 10 percent ethanol, rather than gasoline that is not
				ethanol-blended, for use in vehicles used by the agency that use
				gasoline.
							(b)BiodieselThe
				head of each Federal agency shall ensure that the Federal agency purchases, for
				use in fueling fleet vehicles that use diesel fuel used by the Federal agency
				at the location at which fleet vehicles of the Federal agency are centrally
				fueled, in areas in which the biodiesel-blended diesel fuel described in
				paragraphs (1) and (2) is available at a generally competitive price—
								(1)as of the date
				that is 5 years after the date of enactment of this paragraph,
				biodiesel-blended diesel fuel that contains at least 20 percent biodiesel,
				rather than diesel fuel that is not biodiesel-blended; and
								(2)as of the date
				that is 10 years after the date of enactment of this paragraph,
				biodiesel-blended diesel fuel that contains at least 80 percent biodiesel,
				rather than diesel fuel that is not biodiesel-blended.
								(c)Requirement of
				Federal lawThis section shall not be considered to be a
				requirement of Federal law for the purposes of section 312.
							(d)ExemptionThis
				section does not apply to fuel used in vehicles excluded from the definition of
				the term fleet by subparagraphs (A) through (H) of section
				301(9).
							.
				302.Use of the
			 existing flexible fuel vehicle fleet of the Federal Government
				(a)Use of
			 alternative fuels by flexible fuel vehiclesSection 400AA(a)(3)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6374(a)(3)) is amended by
			 striking subparagraph (E) and inserting the following:
					
						(E)(i)Flexible fuel vehicles
				acquired pursuant to this section shall be operated on alternative fuels unless
				the Secretary determines that an agency qualifies for a waiver of that
				requirement for vehicles operated by the agency in a particular geographical
				area in which—
								(I)the alternative fuel otherwise required
				to be used in the vehicle is not reasonably available to retail purchasers of
				the fuel, as certified to the Secretary by the head of the agency; or
								(II)the cost of the alternative fuel
				otherwise required to be used in the vehicle is unreasonably more expensive
				compared to gasoline, as certified to the Secretary by the head of the
				agency.
								(ii)The Secretary shall—
								(I)monitor compliance with this subparagraph
				by all agency fleets; and
								(II)submit annually to Congress a report
				that—
									(aa)describes the extent to which the
				requirements of this subparagraph are being achieved; and
									(bb)includes information on annual
				reductions achieved from the use of petroleum-based fuels and the problems, if
				any, encountered in acquiring alternative
				fuels.
									.
				(b)Alternative
			 compliance and flexibilityThe Energy Policy Act of 1992 is
			 amended by striking section 514 (42 U.S.C. 13263a) and inserting the
			 following:
					
						514.Alternative
				compliance
							(a)Application for
				waiverAny head of a Federal agency described in section
				303(b)(3), any covered person subject to section 501, and any State subject to
				section 507(o) may petition the Secretary for a waiver of the applicable
				requirements of section 303, 501, or 507(o).
							(b)Grant of
				waiverThe Secretary may grant a waiver of the requirements of
				section 303, 501, or 507(o) upon a showing that the fleet owned, operated,
				leased, or otherwise controlled by the Federal agency, State, or covered
				person—
								(1)will achieve a
				reduction in annual consumption of petroleum fuels equal to—
									(A)the reduction in
				consumption of petroleum that would result from 100 percent compliance with
				fuel use requirements in section 303 or 501, as appropriate; or
									(B)for entities
				covered under section 507(o), a reduction equal to the consumption by the
				covered entity of alternative fuels, if all of the alternative fuel vehicles of
				the covered entity given credit under section 508 were to use alternative fuel
				100 percent of the time; and
									(2)is in compliance
				with all applicable vehicle emission standards established by the Administrator
				under the Clean Air Act (42 U.S.C. 7401 et seq.).
								(c)Revocation of
				waiverThe Secretary shall revoke any waiver granted to a Federal
				agency, State, or covered person under this section if the Federal agency,
				State, or covered person fails to comply with subsection
				(b).
							.
				303.Federal fleet
			 fueling centers
				(a)In
			 generalNot later than January 1, 2010, the head of each Federal
			 agency shall install at least 1 renewable fuel pump at each Federal fleet
			 fueling center in the United States under the jurisdiction of the head of the
			 Federal agency.
				(b)ReportNot
			 later than October 31 of the first calendar year beginning after the date of
			 enactment of this Act, and each October 31 thereafter, the Administrator shall
			 submit to Congress a report that describes the progress made in complying with
			 subsection (a), including identifying—
					(1)the number of
			 Federal fleet fueling centers that contain at least 1 renewable fuel pump;
			 and
					(2)the number of
			 Federal fleet fueling centers that do not contain any renewable fuel
			 pumps.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				304.Citizen access
			 to Federal alternative refueling stations
				(a)Definition of
			 alternative fuel refueling stationIn this section, the term
			 alternative fuel refueling station has the meaning given the term
			 qualified alternative fuel vehicle refueling property in section
			 30C(c)(1) of the Internal Revenue Code of 1986.
				(b)AccessNot
			 later than 18 months after the date of enactment of this Act—
					(1)except as
			 provided in paragraphs (2) and (3) of subsection (d), any Federal property that
			 includes at least 1 fuel refueling station shall include at least 1 alternative
			 fuel refueling station; and
					(2)except as
			 provided in subsection (d)(2), any alternative fuel refueling station located
			 on property owned by the Federal Government shall permit full public access for
			 the purpose of refueling using alternative fuel.
					(c)DurationThe
			 requirements described in subsection (b) shall remain in effect until the
			 earlier of—
					(1)the date that is
			 7 years after the date of enactment of this Act; or
					(2)the date on which
			 the Secretary determines that not less than 10 percent of the commercial
			 refueling infrastructure in the United States offers alternative fuels to the
			 general public.
					(d)Exceptions
					(1)WaiverSubsection
			 (b)(1) shall not apply to any Federal property under the jurisdiction of a
			 Federal agency if the Secretary determines that alternative fuel is not
			 reasonably available to retail purchasers of the fuel, as certified by the head
			 of the agency to the Secretary.
					(2)National
			 security exemptionSubsection (b)(2) shall not apply to property
			 of the Federal Government that the Secretary, in consultation with the
			 Secretary of Defense, has certified must be exempt for national security
			 reasons.
					(3)Safety
			 exemptionSubsection (b)(2) shall not apply to property of the
			 Federal Government that the Secretary determines poses a safety hazard to the
			 general public.
					(e)Verification of
			 complianceThe Secretary shall—
					(1)monitor
			 compliance with this section by all Federal agencies; and
					(2)annually submit
			 to Congress a report describing the extent of compliance with this
			 section.
					305.Capitol
			 complex renewable fuel refueling station
				(a)ConstructionThe
			 Architect of the Capitol may construct a fuel tank and pumping system for
			 renewable fuel at or within close proximity to the Capitol Grounds Fuel
			 Station.
				(b)UseThe
			 renewable fuel tank and pumping system shall be available for use by all
			 legislative branch flexible fuel vehicles, subject to such other legislative
			 branch agencies reimbursing the Architect of the Capitol for the costs of
			 renewable fuel used by such other legislative branch vehicles.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary for fiscal year 2008.
				
